IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                NOS. WR-91,030-01 & 91,030-02


                     EX PARTE MICHAEL JOHN ZALOBNY, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
             CAUSE NOS. 14511A & 14512A IN THE 21ST DISTRICT COURT
                           FROM BURLESON COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of unauthorized use of a vehicle and possession of a controlled

substance and sentenced to two years’ imprisonment in each case. The Tenth Court of Appeals

affirmed his convictions. Zalobny v. State, Nos. 10-18-00257-CR & 10-18-00258-CR (Tex.

App.—Waco July 31, 2019) (not designated for publication). Applicant filed these applications for

writs of habeas corpus in the county of conviction, and the district clerk forwarded them to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In a single ground, Applicant contends that he hired counsel, Patrick McCann, to file

petitions for discretionary review (PDRs) and that McCann failed to do so. We remanded these

applications for further findings of fact and conclusions of law. The trial court made further findings
                                                                                                  2

of fact and concluded that Applicant was denied his right to effective assistance of counsel because

of McCann’s inaction. The trial court recommended that we grant Applicant out-of-time PDRs.

       We agree. Relief is granted. Applicant may file an out-of-time PDRs of the judgments of

the Tenth Court of Appeals in cause numbers 10-18-00257-CR & 10-18-00258-CR. Should

Applicant decide to file PDRs, he must file them with this Court within thirty days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 27, 2022
Do not publish